Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 6, 2017

                                           No. 04-16-00826-CR

                                        IN RE Carlos V. DE LA O

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On December 22, 2016, Relator filed a pro se petition for writ of mandamus. The court
has considered the petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.


           It is so ORDERED on January 6, 2017.


                                                            _________________________________
                                                            Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2001CR3651, styled The State of Texas v. Carlos V. De La O, pending in
the 187th Judicial District Court, Bexar County, Texas, the Honorable Steve Hilbig presiding.